Exhibit 10.61
AMENDMENT NUMBER FIVE
TO
AMENDED AND RESTATED WAFER SUPPLY AGREEMENT
This Amendment Number Five (the “Amendment”), effective as of October 13, 2008
(the “Amendment Effective Date”), amends the Amended and Restated Wafer Supply
Agreement effective as of April 1, 2003 (as further amended by Amendment Number
One, effective August 11, 2004, Amendment Number Two, effective April 1, 2008,
Amendment Number Three, effective June 9, 2008, and Amendment Number Four,
effective June 13, 2008) (the “Agreement”), by and between OKI Semiconductor
Co., Ltd. (“OKI Semi”) (successor in interest to OKI Electric Industry Co., Ltd
under the Agreement), a Japanese corporation having its registered head office
at 550-1 Higashiasakawa-cho,
Hachioji-shi, Tokyo, 193-8550, Japan, and Power Integrations International, Ltd.
(“PI”) a Cayman Islands corporation having its principal place of business at
4th Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, Grand
Cayman KY1-1209. Unless specifically designated otherwise, capitalized terms
used herein shall have the same meanings given them in the Agreement.
RECITALS
     WHEREAS, pursuant to the terms of the Agreement, PI grants to OKI Semi
licenses of certain of PI’s intellectual property for the sole purpose of PI
acquiring from OKI Semi the fabrication and supply of wafers of certain power IC
products; and
     WHEREAS, PI and OKI Semi desire to amend the terms of the Agreement; and
     WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement
may be amended only by an instrument in writing duly executed by authorized
officers of OKI Semi and PI.
     Now, Therefore, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby amend the Agreement as follows:
AGREEMENT

1.   Section 13.1 is deleted in its entirety and replaced with the following:  
    This Agreement shall continue in full force and effect from the Effective
Date until April 1, 2018, unless earlier terminated as provided herein (“Term”).

 



--------------------------------------------------------------------------------



 



2.   Effective as of the Amendment Effective Date, all references in the
Agreement to the “Agreement” or “this Agreement” shall mean the Agreement as
amended by this Amendment. Except as expressly amended herein, the terms of the
Agreement continue unchanged and shall remain in full force and effect. This
Amendment may be executed in one or more counterparts, each of which shall be
considered an original, but all of which counterparts together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.

                              OKI SEMICONDUCTOR CO., LTD.       POWER
INTEGRATIONS             INTERNATIONAL, LTD.
 
                           
By:
  /s/ Hiroshi Enomoto       By:   /s/ John L. Tomlin            
 
                           
 
                           
Name:
  Hiroshi Enomoto       Name:   John L. Tomlin            
 
                           
 
                           
Title:
  President       Title:   President            
 
                           
 
  11/14/08           11/14/08            

 